UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 All-American Sportpark, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 317-7301 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No  The number of shares of Common Stock, $0.001 par value, outstanding on November 10, 2016 was 5,624,123 shares. All-American Sportpark, inc . Form 10-Q Index Page Number Part I: Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2016 (Unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2016 and 2015 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2016 and 2015 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II: Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Changes in Securities 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 PART 1 – FINANCIAL INFORMATION Item 1 Financial Statements All-American SportPark, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, 2016 December 31, 2015 Assets Current assets: Prepaid expenses and other current assets $ 453 $ 272 Assets held for sale 480,659 565,215 Total current assets 481,112 565,487 Property and equipment, net of accumulated depreciation of $756,040 and $728,726, as of September 30, 2016 and December 31, 2015, respectively 466 1,355 Total Assets $ 481,578 $ 566,842 Liabilities and Deficit Current liabilities: Accounts payable and accrued expenses $ 367,076 $ 307,743 Current portion of notes payable - related parties 3,300,149 3,300,149 Current portion due to related parties 1,259,086 1,213,066 Accrued interest payable - related party 5,564,106 5,336,995 Liabilities held for sale 3,764,207 3,725,448 Total current liabilities 14,254,624 13,883,401 Commitments and Contingencies Deficit: Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2016 and December 31, 2015, respectively - - Common stock, $0.001 par value, 50,000,000 shares authorized, 4,624,123 and 4,624,123 shares issued and outstanding as of September 30, 2016 and December 31, 2015, respectively 4,624 4,624 Prepaid equity-based compensation - (944) Additional paid-in capital 14,408,270 14,408,270 Accumulated deficit (28,662,139) (28,169,696) Total All-American SportPark, Inc. stockholders' deficit (14,249,245) (13,757,746) Non-controlling interest in net assets of subsidiary 476,199 441,187 Total deficit (13,773,046) (13,316,559) Total Liabilities and Deficit $ 481,578 $ 566,842 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 1 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending September 30, For the Nine Months Ending September 30, Expenses: General and administrative expenses $ 81,420 $ 98,719 $ 255,753 $ 277,907 Total expenses 81,420 98,719 255,753 277,907 Net operating income (loss) (81,420) (98,719) (255,753) (277,907) Other income (expense): Interest expense (68,283) (102,425) (273,132) (307,294) Total other expense (68,283) (102,425) (273,132) (307,294) Net loss before provision for income tax (149,703) (201,144) (528,885) (585,201) Provision for income tax expense - Net loss from continued operations (149,703) (201,144) (528,885) (585,201) Net Income/Loss from Discontinued operations (63,080) (22,568) 71,454 129,677 Net Loss (212,783) (223,712) (457,431) (455,524) Net Income (Loss) attributable to non-controlling interest (30,909) (11,058) 35,012 63,542 Net loss attributable to All-American SportPark, Inc. $ (181,874) $ (212,654) $ (492,443) $ (519,066) Basic and diluted income (loss) per weighted average common share Continuing Operations $ (0.03) $ (0.04) $ (0.11) $ (0.13) Discontinued Operations (0.01) (0.00) 0.02 0.03 Total basic and diluted loss per weighted average common share (0.04) (0.04) (0.09) (0.10) Weighted average number of common shares outstanding - basic and fully diluted 4,622,123 4,622,123 4,622,123 4,622,123 The accompanying notes are an integral part of these condensed consolidated financial statements 2 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities Net loss $ (528,885) $ (585,201) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense 889 1,432 Share-based compensation 944 3,115 Changes in operating assets and liabilities: Prepaid expenses and other current assets 181 1,005 Accounts payable and accrued expenses 59,333 (50,248) Accrued interest payable and other - related party 273,131 261,017 Net cash used in operating activities (194,407) (368,880) Cash flows from financing activities Payments on notes payable - related party - (106,550) Net cash used in financing activities - (106,550) Net decrease in cash Cash flows from discontinued operations (194,407) (475,430) Cash flows provided by operating activities 220,404 486,603 Cash flows used in financing activities (25,997) (11,173) Net cash provided by discontinued operations 194,407 475,430 Cash – beginning - - Cash – ending $ - $ - Supplemental disclosures: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 All-American Sportpark, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The unaudited condensed consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these unaudited condensed consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2015 and notes thereto included in the Company's Form 10-K. The Company follows the same accounting policies in the preparation of consolidated interim reports. Results of operations for interim periods may not be indicative of annual results. Certain reclassifications have been made in prior periods’ financial statements to conform to classifications used in the current period. On June 10, 2016, the Company entered into a Transfer Agreement for the sale and transfer of the Company’s 51% interest in All American Golf Center, Inc. (“AAGC”), which constituted substantially all of the Company’s assets. On October 18, 2016, the Company completed the closing of the Transfer Agreement pursuant to which the Company transferred the 51% interest in AAGC to Ronald Boreta and John Boreta (the “Boretas”), and also issued to the Boretas 1,000,000 shares of the Company’s common stock, in exchange for the cancellation of promissory notes held by the Boretas and the interest accrued thereon totaling approximately $8,613,000. In connection with the closing of the Transfer Agreement, AAGC assumed the obligation of the Company to pay Ronald Boreta for deferred salary which currently totals approximately $320,000. In addition, AAGC cancelled approximately $4,125,000 in advances previously made by it to the Company to fund its operations. Also in connection with the closing of the Transfer Agreement, entities controlled by the Boretas cancelled approximately $1,367,000 owed to them by the Company. The Company cancelled approximately $27,605 owed to the Company by entities controlled by the Boretas. As a result of the closing of the Transfer Agreement, the Company now has no or nominal operations and no or nominal assets and is therefore considered to be a “Shell Company” as that 4 term is defined in Rule 12b-2 of the Exchange Act. Note 2 – Discontinued Operations As of September 30, 2016 the business activities of All-American Golf Center (AAGC) are deemed held for sale in accordance with ASC 205. All references to discontinued operations included the operations of AAGC only. Results of Discontinued Operations: For the Three Months Ending For the NineMonths Ending September 30, September 30, Revenue $ 364,472 $ 452,662 $ $ 1,468,214 Revenue - Related Party 40,950 40,950 122,850 122,850 Total Revenue 405,422 493,612 1,486,428 1,591,064 Cost of revenue 129,349 196,718 418,014 494,446 Gross profit 276,073 296,894 1,068,414 1,096,618 General and administrative expenses 282,428 263,455 825,202 794,711 Depreciation and amortization 27,980 26,596 84,502 80,796 Total expenses 310,408 290,051 909,705 875,567 Net operating income (loss) (34,335) 6,843 158,709 221,051 Other income (expense): Interest expense (29,411) (87,255) (91,374) - Total other income (expense) ( (29,411) (87,255) (91,370) Income (loss) from discontinued operation $
